Citation Nr: 1011745	
Decision Date: 03/30/10    Archive Date: 04/07/10

DOCKET NO.  07-13 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 20 percent for a service 
connected back disability.


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1976 to 
August 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

Medical records contain no notations of incapacitating 
episodes due to degenerative disc disease of the lumbar 
spine, ankylosis, or flexion motion limited to 30 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4,45, 4.71a, 
Diagnostic Codes 5242 and 5243 (2009); DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

In this instance, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  
Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

Additionally, the Board must consider a Veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  38 C.F.R. §§  4.40, 
4.45; See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The 
Court interpreted these regulations in DeLuca v. Brown, 8 
Vet. App. 202 (1995), and held that all complaints of pain, 
fatigability, etc., shall be considered when put forth by a 
Veteran.  In accordance, the Veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The Veteran is currently in receipt of a 20 percent rating 
pursuant to Diagnostic Code 5243.  38 C.F.R. § 4.71a, 
Diagnostic Code 5242.  Under the formula for rating spine 
disorders (Diagnostic Codes 5235-5242), a 20 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
in order for forward flexion of the thoracolumbar spine of 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
while a 100 percent evaluation contemplates unfavorable 
ankylosis of the entire spine.  Also, the "combined range of 
motion" refers to the sum of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (Plate V) indicates that normal range of 
motion of the thoracolumbar spine encompasses flexion to 90 
degrees and extension, bilateral lateral flexion, and 
bilateral rotation to 30 degrees.  The normal combined range 
of motion of the thoracolumbar spine is 240 degrees.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 20 percent 
evaluation contemplates intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past twelve 
months.  A 40 percent evaluation is assigned in cases of 
incapacitating episodes having a total duration of at least 
four weeks, but less than six weeks during the past twelve 
months.  A 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past twelve months.  An "incapacitating episode" is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bedrest prescribed by a physician and 
treatment by a physician.  Associated objective neurological 
abnormalities (e.g., bladder and bowel impairment) are to be 
evaluated separately.  

Evidence

The Veteran underwent a VA examination in August 2005 VA.  
The examiner reviewed the claims file.  The Veteran described 
experiencing pain in his middle back that radiates to his 
left buttocks and thigh.  He also reported flare ups of a 
moderate severity occurring every two to three weeks and 
lasting two to three days.  Upon clinical examination, the 
examining physician measured the range of motion of the 
Veteran's thoracolumbar spine to be 90 degrees.  He commented 
that there was an absence of painful motion, weakness, 
fatigability, incoordination, and instability in making the 
measurement.  However, the examining physician estimated that 
a flare up of pain may cause the Veteran to lose an 
additional 10 degree of forward flexion motion.  X-ray 
reports, dated in April 2004, showed mild narrowing of the 
L5-S1 interspace.  He diagnosed low back strain with normal 
range of motion and mild spasm.  

In his notice of disagreement and substantive appeal, the 
Veteran asserted that his back disability continued to 
deteriorate.  He was forced to limit his daily activities and 
increasingly necessitated medication and rest for pain 
relief.  

The Veteran submitted a May 2007 MRI of the lumbar spine.  
The findings showed mild loss of lumbar disc height at L1-2 
and L5-S1.  The examiner diagnosed lumbar degenerative 
spondylosis.  

VA reexamined the Veteran in December 2007.  The examiner 
reviewed the claims file; including the May 2007 MRI report.  
Presently, the Veteran experienced low back pain of varying 
intensity with radiating pain and numbness to the right lower 
extremity.  He reported flare-ups upon inadvertent motion.  
Upon clinical examination, the examiner noted general 
tenderness of the lumbar spine.  The Veteran's forward 
flexion was limited to 70 degrees due to pain.  The examiner 
noted that the Veteran complained of increased pain upon 
repetitive motion.  He diagnosed chronic recurrent low back 
pain with right sided sciatica and multiple level lumbar disc 
degeneration with L5-S1 disk herniation and right S1 
radiculopathy.  

Analysis  

Under the above schedular rating criteria, the Veteran is 
entitled to an increased rating only on two bases: limitation 
of flexion to 30 degrees (bearing in mind the applicability 
of DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995) and 38 
C.F.R. §§ 4.40 and 4.45), or incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past twelve months.  Other symptoms, such as 
limitation of motions other than flexion, muscle spasm, and 
abnormal spinal contour, are fully contemplated by the 
assigned 20 percent rating, and they do not warrant further 
discussion with regard to the question of whether an 
increased rating is warranted.
 
The Board has considered the findings from the August 2005 
and December 2007 VA examinations, as well as his reports of 
outpatient treatment.  The evidence does not show that the 
Veteran's thoracolumbar spine is limited to 30 degrees of 
forward flexion motion; even after considering reports of 
pain upon motion.  DeLuca, supra.  A review of the cited 
evidence also does not contain any indication of ankylosis of 
any part of the thoracolumbar spine, or of doctor-prescribed 
bedrest (e.g., incapacitating episodes) resulting from the 
service-connected spine disability.  Consequently, there is 
no basis for an increase for the underlying disability.  
Moreover, given the absence of such findings during the 
entire pendency of this appeal, there is no basis for a 
"staged" rating in this case because the severity has been 
essentially consistent in terms of the applicable diagnostic 
criteria.  The claim for a rating in excess of 20 percent for 
a service connected back disability is denied.  38 C.F.R. 
§§ 4.1-4.7, 4.71a, Diagnostic Code 5243; DeLuca, supra.  

The Board observes that the most recent VA examination 
included a diagnosis of right sided sciatica.  The RO granted 
service connection for radiculopathy of the right lower 
extremity.  There is no other medical evidence showing the 
Veteran has additional neurological disabilities that are 
separately ratable.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5242, Note 1.  Additionally, the record does not show, nor 
does the Veteran contend, that unemployment arises from the 
service connected back disability.  Thus, the issue of 
entitlement to total disability based upon individual 
unemployability (TDIU) is not for present consideration.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability 
should be referred for assignment of an extraschedular 
rating.  The record does not show that this disability has 
markedly interfered with his employment status beyond that 
interference contemplated by the assigned rating, and there 
is also no indication that this disability has necessitated 
frequent, or indeed any, periods of hospitalization during 
the pendency of this appeal.  In the absence of an unusual 
disability picture such as one involving marked interference 
with employment or frequent hospitalization, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), which concern 
the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).
 
Duty to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.

The Veteran appealed an October 2005 rating decision 
following an examination that had been scheduled by the RO.  
Following his notice of disagreement with that rating 
decision, he was given the notice required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) in September 2006 and 
November 2008 letters.  While these letters were furnished 
after the issuance of the appealed October 2005 rating 
decision, the appeal was subsequently readjudicated in a 
Statement of the Case issued in February 2007 and a 
Supplemental Statement of the Case issued in May 2009.  If 
Section 5103(a) notice is required even if the appeal does 
not arise from a claim for increase that was denied by the 
RO, this course of corrective action would fulfill VA's 
notice requirements.  See Mayfield v. Nicholson, 499 F.3d 
1317 (Fed. Cir. 2007).  The Board further notes that the 
September 2006 letter notified the Veteran about how a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).


VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the back disability 
described by the Veteran.  Additionally, the Veteran was 
afforded VA examinations in August 2005 and December 2007 
that were fully adequate for the purposes of adjudication.  
Both examination reports reflect that a VA physician reviewed 
the claims file, interviewed the Veteran, performed a 
clinical examination, and detailed findings.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Rating in excess of 20 percent for a service connected lumbar 
back disability is denied.  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


